 



AGREEMENT
     BE IT KNOWN that on this ___ day of ___, 2007 but effective the 18th day of
November, 2006 (“Effective Date”) personally came and appeared:
Thomas A. Barfield, Jr. (hereinafter referred to as “Barfield”), a resident of
lawful age of the Parish of East Baton Rouge, State of Louisiana, whose mailing
address is 7445 Richards Drive, Baton Rouge, LA 70809,
THE SHAW GROUP INC. and its subsidiaries and affiliates (hereinafter
collectively referred to as “SHAW” or the “Company”), a Louisiana business
corporation with its principal place of business at 4171 Essen Lane, Baton
Rouge, Louisiana 70809 appearing herein through its duly authorized agent and
representative;
Who stated that:
     WHEREAS, the instant document is referred to herein as “Agreement”; and
     WHEREAS, BARFIELD has been employed by SHAW, with terms and conditions of
his employment set forth in that Employment Agreement dated October 04, 2002,
but effective July 10, 2002(“Employment Agreement”);
     WHEREAS, BARFIELD and the Company desire to establish terms and conditions
under which BARFIELD will provide consulting services to Shaw and to resolve
certain outstanding issues under the Employment Agreement ; and
     WHEREAS, this Agreement shall govern the terms and conditions for
BARFIELD’s Agreement to consult and BARFIELD’s resignation, the resolution of
any claims and disputes between the parties arising from the Employment
Agreement or in any way related to BARFIELD’s employment, all as more fully set
forth below.

Page 1 of 11



--------------------------------------------------------------------------------



 



     NOW THEREFORE IT IS AGREED, CONTRACTED, COVENANTED AND DECLARED THAT:

1.   AGREEMENT TO CONSULT, COMPENSATION FOR CONSULTING AND SETTLEMENT OF
RELEASED CLAIMS

     As consideration for the mutual obligations of BARFIELD and SHAW, all
amounts BARFIELD may claim to be entitled as a result of his Employment
Agreement and employment with SHAW up to the Effective Date, and for release of
all claims as set forth in Paragraph 3 and Paragraph 4, SHAW and BARFIELD agree
as follows:

a.   BARFIELD’s Employment Agreement is terminated as of the close of business
on the day prior to the Effective Date.

b.   Beginning on the Termination Date and until November 18, 2008 (the
“Consulting Period”), BARFIELD agrees to provide, in a reasonably timely and
efficient manner, advice and assistance to SHAW related to its operations about
which he has particular and intimate knowledge and familiarity, for which he is
reasonably requested from time to time in writing by an executive officer of
SHAW (“Consulting Services”) as needed by SHAW, but, unless BARFIELD shall
otherwise expressly consent in writing, not to exceed the number of hours set
forth below for the periods indicated and not to involve travel beyond a 50-mile
radius of Baton Rouge, Louisiana without Barfield’s consent; which shall not be
unreasonably withheld:

      i) From the Effective Date through May 18, 2007, up to 20 hours per week,

Page 2 of 11



--------------------------------------------------------------------------------



 



      ii) From May 19, 2007 through November 18, 2007, up to 10 hours per week,
        iii) From November 19, 2007 through November 18, 2008, up to10 hours per
month.

There shall be no carryover of unused hours from any week or month to any
subsequent period. BARFIELD is permitted to accept full-time or other employment
(not otherwise prohibited by his Noncompetition Agreement) during the Consulting
Period as long as his employer authorizes him to devote the above number of
hours to his Consulting Services for SHAW.

c.   SHAW shall pay BARFIELD during the Consulting Period, as follows: i) for
the period November 19, 2006 through November 18, 2007, the amount of $54,166.66
per month; and ii) for the period November 19, 2007 through November 18, 2008,
the amount of $27,083.33 per month in each case payable on the first day of each
month. Any costs and all reasonable expenses associated with such consulting
shall be reimbursed by Shaw and shall include reasonable reimbursement for the
costs of office space and for an administrative assistant, not to exceed $1,000
per month, and one personal computer.

d.   If BARFIELD provides Consulting Services to SHAW for more than the
applicable number of hours set forth in b (i)—b (iii) during any such period, he
shall be entitled to additional compensation at the rate agreed with respect to
those additional hours or, if no rate has been agreed with respect to such
hours, then at the rate of $250 per hour, in each case payable by SHAW to
BARFIELD within thirty days of the date on which he submits an invoice for such
additional hours.

e.   BARFIELD will, as a consultant, continue to participate in the Company’s
health and medical benefit programs, including Exec-U-Care, according to Plan
provisions and shall be responsible for payment of any applicable premiums to
the same extent as if he were an

Page 3 of 11



--------------------------------------------------------------------------------



 



    employee. If Exec-U-Care, or any other health or medical benefit program
does not itself permit BARFIELD to participate, the Company will provide
equivalent benefits, and Barfield shall contribute to any applicable premiums in
the same amount as he would as an employee participating in an employee plan. In
the event it is available, and not otherwise prohibited by law, BARFIELD will be
permitted to elect COBRA coverage upon ceasing to serve as a consultant, with
the same effect as if the termination of his consultancy were the same as a
termination of his employment.

    BARFIELD agrees that should he accept other employment during the Consulting
Period, other than self-employment, where he is eligible to participate in that
employer’s benefit programs, BARFIELD will no longer be eligible to participate
in SHAW’S benefits, except to the extent that the SHAW benefits exceed those of
that employer.

f.   BARFIELD further agrees to make himself reasonably available to the Company
during the Consulting Period, upon its written request, in any pending or future
governmental or regulatory investigation, civil or administrative proceeding or
arbitration, subject to any testimonial privileges he may have. Any time spent
in connection with compliance with this part shall not be counted toward the
hours set forth in b (i)-(iii) above, and there shall be no additional
compensation payable for any time spent in compliance with this subpart.
However, the Company will reimburse BARFIELD for all reasonable costs and
expenses, including legal fees and expenses, incurred by him in connection with
any such proceeding or arbitration; and nothing herein shall modify or limit
BARFIELD’s entitlement to indemnification under any of the Indemnification
Provisions.

g.   BARFIELD shall also be allowed to retain his furniture, artwork, and
miscellaneous decorative items, which shall be removed from his office by
December 15, 2006, or later

Page 4 of 11



--------------------------------------------------------------------------------



 



    with the Company’s consent.

h.   BARFIELD acknowledges and agrees that no further vesting of any long term
incentive awards previously granted to him in his status as an employee will
occur as a result of his status as a consultant during the Consulting Period.
Notwithstanding the preceding, BARFIELD will retain the right to exercise any
long term incentive awards vested as of the Termination Date, according to the
relevant plan.

i.   BARFIELD shall be entitled to defense and indemnity from SHAW, including
the advancement of expenses for any action against BARFIELD which may arise at
any time related to or arising out of his service as a consultant of the Company
including, without limitation, actions that arise due to allegations of
negligence or gross negligence or other fault of BARFIELD, but excluding those
that are determined by a final judgment of a court (or arbitration panel) to
result from his gross negligence, his willful misconduct or bad faith.

j.   If, during the Consulting period, BARFIELD complies in all material
respects with the provisions of this Agreement, including the provisions of
Sections 1 (b) and 7 (a), and the Nondisclosure and Noncompetition Agreement of
even date between Barfield and the Company, the Company shall pay BARFIELD the
sum of $1 million, payable in a lump sum within 15 days of the expiration of the
Consulting Period. At any time prior to the making of such payment BARFIELD may
request acknowledgment from the Company in writing that his employment or other
activity is not in violation of the provisions of this Agreement or the
Nondisclosure and Noncompetition Agreement , specifying the details of such
employment or activity, and such acknowledgment shall thereafter be binding upon
the Company.

Page 5 of 11



--------------------------------------------------------------------------------



 



k.   BARFIELD will execute such standard documentation as is reasonably
requested by SHAW relating to his status as a consultant, provided that such
documentation is of a type that SHAW requests from its consultants generally and
does not modify any rights or obligations of BARFIELD under this Agreement, the
Nondisclosure and Noncompetition Agreement or the Indemnification Provisions.

2.   SCOPE OF THIS AGREEMENT

a.   It is the intention of the parties that by virtue of the execution of this
Agreement BARFIELD hereby compromises, settles, and releases any and all claims
he may have whatsoever against SHAW related to his Employment Agreement or
otherwise related to his employment, save and except any rights arising under
this Agreement, upon the terms and conditions contained herein, which include
certain payments to BARFIELD coupled with certain obligations of BARFIELD.

b.   BARFIELD and authorized representatives of SHAW have carefully read and
reviewed this Agreement, both individually and with the opportunity for counsel,
and each has had the full and complete opportunity to review as much as
necessary and to consult experts in the areas of finance, taxation, and other
relevant areas, and all fully understand the scope and content of this Agreement
and are entering into this Agreement of their own free will, volition and
without duress or coercion.

3.   UNCONDITIONAL RELEASE, DISCHARGE AND SURRENDER OF ALL CLAIMS

Page 6 of 11



--------------------------------------------------------------------------------



 



     In consideration of the mutual covenants contained herein, BARFIELD does by
these presents hereby unconditionally, without reservation and once and for all
settle, compromise, release, discharge, acquit, surrender and abandon any and
all claims, contentions, causes of action, rights of action, or assertions he
might now have or ever may have had which are related to, arise, or may arise
out of his Employment Agreement and employment with SHAW, against SHAW and all
of its subsidiaries and affiliated companies and the respective successors,
employees, agents, attorneys, officers, shareholders, parents, affiliated
companies, subsidiaries, and directors of any of them, based upon any principle
of law or equity including but not limited to claims or allegations of (a)
breach of contract (b) breach of quasi contract (c) tortious interference with
contractual relations (d) libel (e) defamation (f) slander (g) breach of alleged
fiduciary duty or obligation (h) estoppel and/or waiver (i) wrongful termination
(j) duress (k) RICO actions (l) breach of express or implied promise;
(m) misrepresentation; (n) fraud; (o) retaliation; (p) violation of public
policy; (q) infliction of emotional distress; (r) invasion of privacy;
(s) claims under ERISA; (t) rights and claims to any and all vacation pay,
bonuses, or compensation or interest other than as set forth specifically in
this Agreement; (u) any claim under any state or Federal employment law, as well
as any and all other arguments, claims, contentions, causes or rights of actions
or assertions whatsoever. Excepted from the entirety of the foregoing are
(A) BARFIELD’s rights pursuant to this Agreement; (B) all rights of Barfield
with respect to claims of which he does not on the date of this Agreement have
knowledge and could not, with the exercise of reasonable diligence, have
obtained knowledge; (C) and all rights of Barfield to be indemnified as an
officer, employee, agent or consultant of SHAW or any of its affiliates, whether
such rights arise under the organizational documents of SHAW or its affiliates,
by agreement (including without limitation, the indemnification provisions of
the Employment Agreement or any other indemnification agreements between
BARFIELD and the

Page 7 of 11



--------------------------------------------------------------------------------



 



Company), by statute, or otherwise (collectively, the “Indemnification
Provisions”) and regardless of the source or the nature of the claim or cause of
action.

4.   RELEASE AND WAIVER IN ACCORDANCE WITH 29 USC 626

a.   BARFIELD does by these presents hereby waive, release and abandon any and
all claims BARFIELD may have against SHAW arising under the Age Discrimination
in Employment Act of 1967 (29 USC 621 et seq.) Title VII of the Civil Rights Act
of 1964 (42 USC 2000e et seq.) and any other federal or state statute.

b.   BARFIELD does hereby state that his entering into this release and waiver
of these claims is voluntary and knowing.

c.   By entering into this Agreement, BARFIELD does not waive any rights or
claims that may arise after the date this Agreement is executed.

d.   SHAW hereby specifically advises BARFIELD of the opportunity to consult
with an attorney prior to executing this Agreement.

e.   BARFIELD is further advised that he may have 21 days within which to
consider this Agreement. BARFIELD hereby acknowledges such term and voluntarily
waives the period of consideration.

f.   BARFIELD is further advised that after executing this Agreement, he has
seven (7) days within which to revoke this Agreement. The amounts payable
hereunder will begin to BARFIELD in accordance with the terms hereof, after the
seven day period, provided there has been no revocation.

Page 8 of 11



--------------------------------------------------------------------------------



 



g.   BARFIELD further acknowledges that other employees of SHAW have been and
may also be terminated and those over the age of forty may be eligible to
receive pay in exchange for execution of a similar agreement.

5.   [RESERVED]   6.   TAX CONSEQUENCES

     BARFIELD shall bear his own Federal and State tax consequences of this
Agreement. BARFIELD does specifically and without reservation assume and agree
to be responsible for payment of all income and other taxes imposed on BARFIELD
by any state Department(s) of Revenue or the Internal Revenue Service on all or
any portion of the aforementioned payments and on any or all income, payments
and distributions he has received or will receive from SHAW either directly or
indirectly. The parties agree that BARFIELD shall be an independent contractor
of SHAW, and SHAW agrees that it will not withhold tax amounts from payments due
to him and will report those payments on Form 1099 or its successor form, to the
extent allowed by law.

7.   MISCELLANEOUS

a.   Nondisclosure and Noncompetition. Employee agrees that, as part of the
consideration for this Agreement and as an integral part hereof, he has signed
and agrees to be bound by the Nondisclosure and Noncompetition Agreement
attached hereto as Exhibit A.   b.   Benefit and Binding. This Agreement shall
inure to the benefit of and be binding upon the heirs, legatees, successors, and
assigns, of the parties hereto, except that neither party may assign this
Agreement without the prior written consent of the other party. If BARFIELD

Page 9 of 11



--------------------------------------------------------------------------------



 



    should die or become disabled, all payments and benefits of this Agreement
shall nevertheless, and notwithstanding any other provision of this Agreement
(such as the condition to Section 1(j)), continue following such disability or
death to be payable by SHAW to him (in the case of his disability) or to his
estate or legal representative (in the case of his death), despite his inability
to perform his obligations hereunder due to such disability or death.   c.  
Choice of Law, Arbitration. This Agreement shall be interpreted, construed and
governed by the laws of the State of Louisiana. Any dispute or controversy
arising under or in connection with this Agreement shall be resolved through
arbitration in Baton Rouge, Louisiana in accordance with the rules of the
American Arbitration Association then in effect. If the parties cannot mutually
agree on an arbitrator, then the arbitration shall be conducted by a
three-person arbitrator panel, with each party selecting one arbitrator and the
two arbitrators selecting a third arbitrator. The findings of the arbitrator(s)
shall be final and binding, and judgment may be entered thereon in any court
having jurisdiction. The findings of the arbitrator(s) shall not be subject to
appeal to any court, except as otherwise provided by applicable law. This
provision notwithstanding, Paragraph 5(e) of the Nondisclosure and
Noncompetition Agreement shall control with respect to any disputes thereunder.
  d.   Severability. Should any portion of this Agreement be determined to be
unenforceable, the remaining portions of this Agreement shall continue to be
binding upon the Parties.   e.   Counterparts. This document may be executed in
counterparts and such will not affect the validity or enforceability of this
Agreement.   f.   Entire Agreement; Amendment. The parties hereto acknowledge
that this Agreement supersedes any prior arrangement, offers, agreements,
contracts, negotiations, promises,

Page 10 of 11



--------------------------------------------------------------------------------



 



    contentions and statements whether written, oral or implied (in law or in
fact) between them and does otherwise contain the entire agreement,
understanding and contract between BARFIELD on the one hand and SHAW on the
other hand with respect to its subject matter and cannot be amended, modified,
supplemented, changed, terminated, altered or reformed in any manner or respect
except by a subsequent written agreement executed and signed by the parties
hereto.

g.   Certain Fees. The prevailing party agrees to reimburse the other party for
any legal fees and expenses incurred by such party in successfully enforcing any
claim against the other party under, or successfully defending any claim made
against the prevailing party by the other party under this Agreement or the
Nondisclosure and Noncompetition Agreement.

                        THOMAS A. BARFIELD, JR.           

          THE SHAW GROUP INC.
      By:           Gary P. Graphia        Secretary and Chief Legal Officer   
   

Page 11 of 11



--------------------------------------------------------------------------------



 



EXHIBIT A
THE SHAW GROUP INC.
NONDISCLOSURE AND NONCOMPETITION AGREEMENT
     This Nondisclosure and Noncompetition Agreement (“Agreement”) is made and
entered into on the date indicated below between The Shaw Group Inc. and any and
all its affiliated companies, as set forth in Exhibit A, (collectively “the
Company”) and T. A. Barfield, Jr. (“Consultant”).
     Consultant and Company agree as follows:
AGREEMENT
     Section 1. Confidentiality. Consultant will not, during Consultant’s term
or any period thereafter, directly or indirectly, disclose or make available to
any person, firm, corporation, association or other entity, or use any
“Confidential Information” for any reason or purpose whatsoever, except as
necessary in the course or performing Consultant’s duties under this the
Agreement of even date between Consultant and Company (the “Consulting
Agreement”)or unless otherwise required by court order, subpoena, or other
government or legal process. For purposes of this section “ Confidential
Information” shall mean information disclosed to Consultant or known by
Consultant as a consequence of or through Consultant’s relationship with the
Company, about the Company’s customers, employees, contractors, business
methods, public relations methods, organization, pricing information, plans,
strategies, proposed bids, proposals, product information, procedures or
finances, including, without limitation, information of or relating to customers
and customer lists. Confidential Information shall not include any information
that (i) was publicly known or was otherwise not confidential at the time of
disclosure to Consultant; (ii) becomes publicly known or available or otherwise
non-confidential thereafter other than by any means in violation of this
Agreement or any other duty owed to the Company by Consultant, or by any person
or entity provided that with respect to any person or entity Consultant has
actual knowledge of such duty and the confidentiality of such information; or
(iii) is disclosed to Consultant by a third party or otherwise becomes known to
him other than through his relationship with the Company. Upon termination of
Consultant’s Consulting Agreement with the Company, regardless of the reason,
all Confidential Information in Consultant’s possession, including copies,
duplicates, and electronic files, shall be returned to the Company and shall not
be retained by Consultant or furnished to any third party, unless then required
by law to be retained or furnished, and except that Consultant may keep, sealed,
one archival copy that may be unsealed and used by Consultant solely to defend
against any claims that he breached any duty owed to the Company.

 



--------------------------------------------------------------------------------



 



     Section 2. Company Property. Except as provided in the Consulting
Agreement, all personal property and equipment furnished by the Company to or
prepared by Consultant in the course of or incident to Consultant’s services as
such belong to the Company and shall be promptly returned to the Company upon
termination of Consultant’s services as such or at such other time as the
Company may request, except for an archival copy of the type noted above.
Personal property includes, without limitation, all books, manuals, records,
reports, notes, contracts, lists, and other documents, electronic files, and all
other proprietary information relating to the business of the Company. Following
termination of Consulting Agreement, Consultant will not retain any written or
other tangible material containing any proprietary information of the Company,
except for the archival copies noted above.
     Section 3. Non-Solicitation. At all times during the term of the Consulting
Agreement, Consultant will not, directly or indirectly (except through general
advertising in any media), either on Consultant’s own account or jointly with or
as a manager, agent, officer, employee, consultant, independent contractor,
partner, joint venturer, owner, financier, shareholder, or otherwise on behalf
of any other person, firm, or corporation, offer employment to, solicit, or
attempt to solicit away from the Company any of their officers or employees or
offer employment to any person who, at the time of such solicitation or offer,
is or was an officer or employee of the Company.
     Section 4. Covenant Not to Compete. As a condition of and in consideration
of the terms of the Consulting Agreement, Consultant acknowledges and agrees to
the following:
     Consultant acknowledges that he was intimately involved in the management
of the Company, its expansion, and its acquisition or creation of the affiliated
companies, as set forth in Exhibit A. Consultant acknowledges and agrees that
the business of the Company is providing engineering, construction, procurement,
maintenance, environmental and infrastructure services1, and pipe fabrication
services, as more fully set forth on the Company’s Form 10-K dated October 31,
2006 incorporated herein by reference.
 

1   Environmental and Infrastructure services include the delivery of
environmental restoration, regulatory compliance, facilities management,
emergency response, and design and construction services, environmental
consulting, engineering and construction services to private-sector and state
and local government customers. These environmental services include complete
life cycle management, construction management, Operation and Maintenance (O&M)
services, and environmental services including emergency response and high
hazard and toxic waste cleanups and on-site remedial activities site selection,
permitting, design, build, operation, decontamination, demolition, remediation
and redevelopment, identification of contaminants in soil, air and water and the
subsequent design and execution of remedial solutions, project and facilities
management and other related services for non-environmental construction,
watershed restoration, emergency response services and outsourcing of
privatization markets. These Infrastructure services include program management,
operations and maintenance solutions to support and enhance domestic and global
land, water and air transportation systems, and commercial port and marine
facilities.

-Page 2 of 7-



--------------------------------------------------------------------------------



 



     Based on Consultant’s previous high level in management of the Company and
based on the knowledge, information, and experience that the Consultant gained
as an employee and will gain through his consulting position with the Company
and Consultant’s ability to build a competing company engaging in some or all of
the services provided by the Company, Consultant acknowledges that the scope of
this Agreement should be broad, both geographically and in the scope of conduct
prohibited.
     Consultant acknowledges that the Company now conducts business and provides
services throughout the United States to federal agencies, federally-owned
facilities or federally-controlled political subdivisions, state and local
governments and political subdivisions, and domestic and non-domestic commercial
customers. Consultant acknowledges that as of the date of this Agreement, the
Company delivers services through a network of over 180 locations, including
approximately 22 international locations and approximately 22 fabrication and
manufacturing facilities. Consultant acknowledges and agrees that at the time of
signing this agreement, the Company conducts business in the geographic
territory (the “Restricted Area”) set forth in Exhibit B.
     Consultant agrees that at all times during the term of his Consulting
Agreement with the Company, Consultant shall not, directly or indirectly,
whether personally or through agents, associates, or co-workers, whether
individually or in connection with any corporation, partnership, or other
business entity, and whether as an employee, owner, partner, financier, joint
venturer, shareholder, officer, manager, agent, independent contractor,
consultant, or otherwise, (except as a passive owner of an equity interest not
exceeding 1%) establish, carry on, or engage in a business similar to that of
the Company, in the Restricted Area, as defined in Exhibit B, attached. This
prohibition includes, without limitation, that Consultant will not perform the
following in the Restricted Area:
     (a) Solicit or provide, directly or indirectly, engineering, construction,
procurement, maintenance, environmental services, and pipe fabrication services,
or any of these, to any persons or entities who are or were customers of the
Company or any of its affiliates at any time prior to Consultant’s separation
from employment;
     (b) Establish, own (except as a passive owner of an equity interest not
exceeding 1%), become employed with, consult on business matters with, or
participate in any way in a business engaged in engineering, construction,
procurement maintenance, environmental services, and pipe fabrication services,
or any of these, except to the extent that the Company or any of its affiliates
do not provide the same type of services as such business provides, and further
provided this prohibition shall not operate to prohibit Consultant from working
for such competing businesses in a segment in which the Company does not
operate.
     (c) Provide consulting services for, invest in (except as the passive owner
of an equity interest not exceeding 1%), become employed by, or otherwise become
associated from a business perspective with competitors of the Company or any of
its affiliates, including but not

-Page 3 of 7-



--------------------------------------------------------------------------------



 



limited to Jacobs Engineering Group Inc., Fluor Corporation, URS Corporation,
Halliburton, Turner Industries Group, L.L.C., Bechtel Group, Inc., Washington
Group International, Inc., KBR, Ch2M Hill, Foster Wheeler, Black & Veatch and
Chicago Bridge and Iron, or any of their respective subsidiaries, affiliates, or
successors, in pursuit of work from federal, state, local, or private sources,
and further provided this prohibition shall not operate to prohibit Consultant
from working for such competing businesses in a segment in which the Company
does not operate.
This prohibition does not prohibit Consultant from engaging in a business solely
within an area or areas not contained in the Restricted Area, so long as that
business does not provide in the Restricted Area the same or similar services or
conduct the same or similar business as the Company or its affiliates.
     Consultant acknowledges that the business of the Company is extremely
competitive in nature, that the remedy at law for any breach of this covenant
will be inadequate, and that in the event of a breach the Company shall be
entitled to injunctive relief and specific performance, as well as any and all
other remedies at law or in equity to which the Company is entitled. Consultant
acknowledges that the provisions contained in this Section are a reasonable and
necessary protection of the legitimate interests of the Company and that any
violation of these provisions would cause substantial injury to the Company.
     Section 5. Miscellaneous Provisions.
     (a) Employment Rights. This Agreement shall not be deemed to confer upon
Consultant any right to employment or to continue in the employ of the Company
for any period or at Consultant’s present or any other rate of compensation.
     (b) Amendment. This Agreement may only be amended or modified in a writing
executed by both the Company and Consultant. No oral waivers or extensions shall
be binding on the parties.
     (c) Waiver. No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument signed by the party
charged with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term of condition for the future or as to any other
act other than that specifically waived.
     (d) Injunctive Relief and Arbitration. Consultant and the Company each
acknowledge that the provisions of Sections 1, 3, and 4 are reasonable and
necessary, that the damages that would be suffered as a result of a breach or
threatened breach by Consultant of Sections 1, 3, and 4 may not be calculable,
and that the award of a money judgment to the Company for such a breach or
threatened breach thereof by Consultant would be an inadequate

-Page 4 of 7-



--------------------------------------------------------------------------------



 



remedy. Consequently, Consultant expressly consents and agrees that the Company
may, in addition to any other available remedies that the Company may be
entitled in law or in equity, enforce the provisions of Sections 1, 3, and/or 4
by injunctive or other equitable relief, including a temporary and/or permanent
injunction (without proving a breach thereof), to prevent unfair competition,
the use and/or unauthorized disclosure of trade secrets or confidential
information, and/or the unauthorized solicitation of the Company’s officers,
employees, and customers. The Company shall not be obligated to post bond or
other security in seeking such relief.
     (e) Arbitration. The Consultant and the Company agree that any dispute
regarding the covenants herein and/or the validity of this Agreement and its
addenda, if any, shall be resolved through arbitration. Given the recitals set
forth in Section 4 above, the Consultant and the Company hereby expressly
acknowledge that Consultant’s position in the Company, and the Company’s
business, have a substantial impact on interstate commerce; and further, that
Consultant’s development and involvement with the Company, and the Company’s
business, have a national and international territorial scope commercially.
Thus, any arbitration-related matter or arbitration proceeding of a dispute
regarding the covenants herein and/or the validity of this Agreement and its
addenda, shall be governed, heard and decided under the provisions and the
authority of the Federal Arbitration Act, 9 U.S.C.A. § 1 et seq., and shall be
submitted for arbitration to the office of the American Arbitration Association
in New Orleans, Louisiana on demand of either party.
     Such arbitration proceedings shall be conducted in New Orleans, Louisiana
and shall be conducted in accordance with the then-current Employment
Arbitration Rules and Mediation Procedures of the American Arbitration
Association. Consultant acknowledges that the Company retains the right to seek
injunctive relief from a judicial authority based on the nature of this
Agreement and in furtherance of the terms of Section 5(d) above. Each party
shall have the right to be represented by counsel or other designated
representatives. Discovery will be permitted. The arbitrator shall have the
right to award or include in his or her award any relief that he or she deems
proper under the circumstances, including, without limitation, all types of
relief that could be awarded by a court of law, such as money damages, (with
interest on unpaid amounts from date due), specific performance, and injunctive
relief. The arbitrator shall issue a written opinion explaining the reasons for
his or her decision and award. The award and decision of the arbitrator shall be
conclusive and binding upon both parties and judgment upon the award may be
entered in any court of competent jurisdiction. The parties acknowledge and
agree that any arbitration award may be enforced against either or both of them
in a court of competent jurisdiction and each waives any right to contest the
validity or enforceability of such award. The parties further agree to be bound
by the provisions of any statute of limitations that would be otherwise
applicable to the controversy, dispute, or claim that is the subject of any
arbitration proceeding initiated hereunder. Without limiting the foregoing, the
parties shall be entitled in any such arbitration proceeding to the entry of an
order by a court of competent jurisdiction pursuant to an opinion of the
arbitrator for specific performance of any of the requirements of this
Agreement. This provision shall survive and continue in full force and effect
subsequent to and notwithstanding expiration or termination of this Agreement.
The provisions of this Paragraph 5(e) will survive the termination of this
Agreement for any reason. Consultant and the Company acknowledge and agree that
any and all rights they may have to resolve their claims by a jury trial are
hereby expressly waived. The provisions of this Paragraph 5(e) do not preclude
Consultant from filing a complaint with any federal, state, or other
governmental administrative agency, if applicable.

-Page 5 of 7-



--------------------------------------------------------------------------------



 



This provision supersedes any conflicting provision contained in any Employment
Agreement or other agreement between the Consultant and the Company.
     (f) Governing Law. This Agreement, and the rights and obligations of the
parties hereto, shall be governed by and construed in accordance with the laws
of the State of Louisiana. This provision supersedes any conflicting provision
contained in any Employment Agreement, Consulting Agreement or other agreement
between the Consultant and the Company.
     (g) Assignment. This Agreement may not be assigned by Consultant, but may
be assigned by the Company to any successor to substantially all of its business
and will inure to the benefit and be binding upon any such successor. This
Agreement shall be binding upon the parties hereto, together with their
respective executors, administrators, personal representatives, and heirs, and,
in the case of the Company, permitted successors and assigns.
     (h) Severability. Each provision of this Agreement is intended to be
severable. If any term or provision of this Agreement is illegal or invalid for
any reason whatsoever, such illegality or invalidity shall not affect the
validity or legality of the remainder of this Agreement.
     (i) Reformation. It is the intention of the parties that if any court or
arbitrator(s) shall determine that any provision of this Agreement, including
the scope, duration, or geographical limit of any provision, is unenforceable,
the provision in question and this Agreement shall not be invalidated but shall
be deemed reformed or amended only to the extent necessary to render the
provision and Agreement valid and enforceable.
     (j) Headings. The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
     (k) Consent. Consultant acknowledges that he has reviewed the provisions of
this Agreement carefully and has been given an opportunity to ask questions of
the Company. He acknowledges that he has had ample opportunity to consult with
an attorney of his choice (at his expense) prior to signing this Agreement and
that he knowingly consents to the terms herein.
     (l) Expenses. The Prevailing party in any dispute agrees to reimburse the
other Party for all fees and expenses of attorneys incurred by Prevailing party
in successfully prosecuting or defending any claim made hereunder.
     (m) Advice and Consent. Consultant may submit to Company a request that
Company notify him whether conduct described in such request does or would
violate the provisions of this Agreement. If Company fails to respond to any
such request within 30 days, the Company will be deemed to have waived any claim
of violation or breach of this Agreement that is based, in whole or part, or
conduct described in such request.

-Page 6 of 7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
this       day of                     , 2007.

       
COMPANY:
  CONSULTANT:
 
   
The Shaw Group Inc. and
   
its affiliates listed on Exhibit A:
   
 
  Thomas A. Barfield, Jr.

                By:           Title:          

-Page 7 of 7-



--------------------------------------------------------------------------------



 



EXHIBIT B
RESTRICTED AREA

         
ALASKA
       
 
       
Aleutians East
  Kenai Peninsula   Sitka
 
       
Aleutians West
  Ketchikan Gateway   Skagway-Hoonah-Angoon
 
       
Anchorage
  Kodiak Island   Southeast Fairbanks
 
       
Bethel
  Lake and Peninsula   Valdez-Cordova
 
       
Bristol Bay
  Matanuska-Susitna   Wade Hampton
 
       
Denali
  Nome   Wrangell-Petersburg
 
       
Dillingham
  North Slope   Yakutat
 
       
Fairbanks North Star
  Northwest Arctic   Yukon-Koyukuk
 
       
Haines
  Prince of Wales-Outer    
 
  Ketchikan    
 
       
Juneau
       
 
       
ALABAMA
       
 
       
Autauga
  Butler   Clarke
 
       
Baldwin
  Calhoun   Clay
 
       
Barbour
  Chambers   Cleburne
 
       
Bibb
  Cherokee   Coffee
 
       
Blount
  Chilton   Colbert
 
       
Bullock
  Choctaw   Conecuh

 



--------------------------------------------------------------------------------



 



         
Coosa
  Jackson   Perry
 
       
Covington
  Jefferson   Pickens
 
       
Crenshaw
  Lamar   Pike
 
       
Cullman
  Lauderdale   Randolph
 
       
Dale
  Lawrence   Russell
 
       
Dallas
  Lee   St. Clair
 
       
De Kalb
  Limestone   Shelby
 
       
Elmore
  Lowndes   Sumter
 
       
Escambia
  Macon   Talladega
 
       
Etowah
  Madison   Tallapoosa
 
       
Fayette
  Marengo   Tuscaloosa
 
       
Franklin
  Marion   Walker
 
       
Geneva
  Marshall   Washington
 
       
Greene
  Mobile   Wilcox
 
       
Hale
  Monroe   Winston
 
       
Henry
  Montgomery    
 
       
Houston
  Morgan    
 
       
ARIZONA
       
 
       
Apache
  Greenlee   Pima
 
       
Cochise
  La Paz   Pinal
 
       
Coconino
  Maricopa   Santa Cruz
 
       
Gila
  Mohave   Yavapai
 
       
Graham
  Navajo   Yuma
 
       

-2-



--------------------------------------------------------------------------------



 



         
 
       
ARKANSAS
       
 
       
Arkansas
  Drew   Lonoke
 
       
Ashley
  Faulkner   Madison
 
       
Baxter
  Franklin   Marion
 
       
Benton
  Fulton   Miller
 
       
Boone
  Garland   Mississippi
 
       
Bradley
  Grant   Monroe
 
       
Calhoun
  Greene   Montgomery
 
       
Carroll
  Hempstead   Nevada
 
       
Chicot
  Hot Spring   Newton
 
       
Clark
  Howard   Ouachita
 
       
Clay
  Independence   Perry
 
       
Cleburne
  Izard   Phillips
 
       
Cleveland
  Jackson   Pike
 
       
Columbia
  Jefferson   Poinsett
 
       
Conway
  Johnson   Polk
 
       
Craighead
  Lafayette   Pope
 
       
Crawford
  Lawrence   Prairie
 
       
Crittenden
  Lee   Pulaski
 
       
Cross
  Lincoln   Randolph
 
       
Dallas
  Little River   St. Francis
 
       
Desha
  Logan   Saline

-3-



--------------------------------------------------------------------------------



 



         
Scott
  Sharp   Washington
 
       
Searcy
  Stone   White
 
       
Sebastian
  Union   Woodruff
 
       
Sevier
  Van Buren   Yell
 
       
CALIFORNIA
       
 
       
Alameda
  Lassen   San Benito
 
       
Alpine
  Los Angeles   San Bernardino
 
       
Amador
  Madera   San Diego
 
       
Butte
  Marin   San Francisco
 
       
Calaveras
  Mariposa   San Joaquin
 
       
Colusa
  Mendocino   San Luis Obispo
 
       
Contra Costa
  Merced   San Mateo
 
       
Del Norte
  Modoc   Santa Barbara
 
       
El Dorado
  Mono   Santa Clara
 
       
Fresno
  Monterey   Santa Cruz
 
       
Glenn
  Napa   Shasta
 
       
Humboldt
  Nevada   Sierra
 
       
Imperial
  Orange   Siskiyou
 
       
Inyo
  Placer   Solano
 
       
Kern
  Plumas   Sonoma
 
       
Kings
  Riverside   Stanislaus
 
       
Lake
  Sacramento   Sutter

-4-



--------------------------------------------------------------------------------



 



         
Tehama
  Tuolumne   Yuba
 
       
Trinity
  Ventura    
 
       
Tulare
  Yolo    
 
       
COLORADO
       
 
       
Adams
  Eagle   Logan
 
       
Alamosa
  Elbert   Mesa
 
       
Arapahoe
  El Paso   Mineral
 
       
Archuleta
  Fremont   Moffat
 
       
Baca
  Garfield   Montezuma
 
       
Bent
  Gilpin   Montrose
 
       
Boulder
  Grand   Morgan
 
       
Broomfield
  Gunnison   Otero
 
       
Chaffee
  Hinsdale   Ouray
 
       
Cheyenne
  Huerfano   Park
 
       
Clear Creek
  Jackson   Phillips
 
       
Conejos
  Jefferson   Pitkin
 
       
Costilla
  Kiowa   Prowers
 
       
Crowley
  Kit Carson   Pueblo
 
       
Custer
  Lake   Rio Blanco
 
       
Delta
  La Plata   Rio Grande
 
       
Denver
  Larimer   Routt
 
       
Dolores
  Las Animas   Saguache
 
       
Douglas
  Lincoln   San Juan

-5-



--------------------------------------------------------------------------------



 



         
San Miguel
  Teller   Yuma
 
       
Sedgwick
  Washington    
 
       
Summit
  Weld    
 
       
CONNECTICUT
       
 
       
Fairfield
  Middlesex   Tolland
 
       
Hartford
  New Haven   Windham
 
       
Litchfield
  New London    
 
       
DISTRICT OF COLUMBIA
       
 
       
District of Columbia
       
 
       
DELAWARE
       
 
       
Kent
  New Castle   Sussex
 
       
FLORIDA
       
 
       
Alachua
  Baker   Bay

-6-



--------------------------------------------------------------------------------



 



         
Bradford
  Hernando   Orange
 
       
Brevard
  Highlands   Osceola
 
       
Broward
  Hillsborough   Palm Beach
 
       
Calhoun
  Holmes   Pasco
 
       
Charlotte
  Indian River   Pinellas
 
       
Citrus
  Jackson   Polk
 
       
Clay
  Jefferson   Putnam
 
       
Collier
  Lafayette   St. Johns
 
       
Columbia
  Lake   St. Lucie
 
       
De Soto
  Lee   Santa Rosa
 
       
Dixie
  Leon   Sarasota
 
       
Duval
  Levy   Seminole
 
       
Escambia
  Liberty   Sumter
 
       
Flagler
  Madison   Suwannee
 
       
Franklin
  Manatee   Taylor
 
       
Gadsden
  Marion   Union
 
       
Gilchrist
  Martin   Volusia
 
       
Glades
  Miami-Dade   Wakulla
 
       
Gulf
  Monroe   Walton
 
       
Hamilton
  Nassau   Washington
 
       
Hardee
  Okaloosa    
 
       
Hendry
  Okeechobee    
 
       
GEORGIA
       

-7-



--------------------------------------------------------------------------------



 



         
Appling
  Chatham   Early
 
       
Atkinson
  Chattahoochee   Echols
 
       
Bacon
  Chattooga   Effingham
 
       
Baker
  Cherokee   Elbert
 
       
Baldwin
  Clarke   Emanuel
 
       
Banks
  Clay   Evans
 
       
Barrow
  Clayton   Fannin
 
       
Bartow
  Clinch   Fayette
 
       
Ben Hill
  Cobb   Floyd
 
       
Berrien
  Coffee   Forsyth
 
       
Bibb
  Colquitt   Franklin
 
       
Bleckley
  Columbia   Fulton
 
       
Brantley
  Cook   Gilmer
 
       
Brooks
  Coweta   Glascock
 
       
Bryan
  Crawford   Glynn
 
       
Bulloch
  Crisp   Gordon
 
       
Burke
  Dade   Grady
 
       
Butts
  Dawson   Greene
 
       
Calhoun
  Decatur   Gwinnett
 
       
Camden
  De Kalb   Habersham
 
       
Candler
  Dodge   Hall
 
       
Carroll
  Dooly   Hancock
 
       
Catoosa
  Dougherty   Haralson
 
       
Charlton
  Douglas   Harris

-8-



--------------------------------------------------------------------------------



 



         
Hart
  Marion   Schley
 
       
Heard
  Meriwether   Screven
 
       
Henry
  Miller   Seminole
 
       
Houston
  Mitchell   Spalding
 
       
Irwin
  Monroe   Stephens
 
       
Jackson
  Montgomery   Stewart
 
       
Jasper
  Morgan   Sumter
 
       
Jeff Davis
  Murray   Talbot
 
       
Jefferson
  Muscogee   Taliaferro
 
       
Jenkins
  Newton   Tattnall
 
       
Johnson
  Oconee   Taylor
 
       
Jones
  Oglethorpe   Telfair
 
       
Lamar
  Paulding   Terrell
 
       
Lanier
  Peach   Thomas
 
       
Laurens
  Pickens   Tift
 
       
Lee
  Pierce   Toombs
 
       
Liberty
  Pike   Towns
 
       
Lincoln
  Polk   Treutlen
 
       
Long
  Pulaski   Troup
 
       
Lowndes
  Putnam   Turner
 
       
Lumpkin
  Quitman   Twiggs
 
       
McDuffie
  Rabun   Union
 
       
McIntosh
  Randolph   Upson
 
       
Macon
  Richmond   Walker
 
       
Madison
  Rockdale   Walton

-9-



--------------------------------------------------------------------------------



 



         
Ware
  Webster   Wilcox
 
       
Warren
  Wheeler   Wilkes
 
       
Washington
  White   Wilkinson
 
       
Wayne
  Whitfield   Worth
 
       
HAWAII
       
 
       
Hawaii
  Kalawao   Maui
 
       
Honolulu
  Kauai    
 
       
IOWA
       
 
       
Adair
  Butler   Clinton
 
       
Adams
  Calhoun   Crawford
 
       
Allamakee
  Carroll   Dallas
 
       
Appanoose
  Cass   Davis
 
       
Audubon
  Cedar   Decatur
 
       
Benton
  Cerro Gordo   Delaware
 
       
Black Hawk
  Cherokee   Des Moines
 
       
Boone
  Chickasaw   Dickinson
 
       
Bremer
  Clarke   Dubuque
 
       
Buchanan
  Clay   Emmet
 
       
Buena Vista
  Clayton   Fayette

-10-



--------------------------------------------------------------------------------



 



         
Floyd
  Lee   Pottawattamie
 
       
Franklin
  Linn   Poweshiek
 
       
Fremont
  Louisa   Ringgold
 
       
Greene
  Lucas   Sac
 
       
Grundy
  Lyon   Scott
 
       
Guthrie
  Madison   Shelby
 
       
Hamilton
  Mahaska   Sioux
 
       
Hancock
  Marion   Story
 
       
Hardin
  Marshall   Tama
 
       
Harrison
  Mills   Taylor
 
       
Henry
  Mitchell   Union
 
       
Howard
  Monona   Van Buren
 
       
Humboldt
  Monroe   Wapello
 
       
Ida
  Montgomery   Warren
 
       
Iowa
  Muscatine   Washington
 
       
Jackson
  O’Brien   Wayne
 
       
Jasper
  Osceola   Webster
 
       
Jefferson
  Page   Winnebago
 
       
Johnson
  Palo Alto   Winneshiek
 
       
Jones
  Plymouth   Woodbury
 
       
Keokuk
  Pocahontas   Worth
 
       
Kossuth
  Polk   Wright
 
       
IDAHO
       

-11-



--------------------------------------------------------------------------------



 



         
Ada
  Cassia   Lewis
 
       
Adams
  Clark   Lincoln
 
       
Bannock
  Clearwater   Madison
 
       
Bear Lake
  Custer   Minidoka
 
       
Benewah
  Elmore   Nez Perce
 
       
Bingham
  Franklin   Oneida
 
       
Blaine
  Fremont   Owyhee
 
       
Boise
  Gem   Payette
 
       
Bonner
  Gooding   Power
 
       
Bonneville
  Idaho   Shoshone
 
       
Boundary
  Jefferson   Teton
 
       
Butte
  Jerome   Twin Falls
 
       
Camas
  Kootenai   Valley
 
       
Canyon
  Latah   Washington
 
       
Caribou
  Lemhi    
 
       
ILLINOIS
       
 
       
Adams
  Bureau   Christian
 
       
Alexander
  Calhoun   Clark
 
       
Bond
  Carroll   Clay
 
       
Boone
  Cass   Clinton
 
       
Brown
  Champaign   Coles
 
       

-12-



--------------------------------------------------------------------------------



 



         
Cook
  Jefferson   Mercer
 
       
Crawford
  Jersey   Monroe
 
       
Cumberland
  Jo Daviess   Montgomery
 
       
DeKalb
  Johnson   Morgan
 
       
De Witt
  Kane   Moultrie
 
       
Douglas
  Kankakee   Ogle
 
       
DuPage
  Kendall   Peoria
 
       
Edgar
  Knox   Perry
 
       
Edwards
  Lake   Piatt
 
       
Effingham
  La Salle   Pike
 
       
Fayette
  Lawrence   Pope
 
       
Ford
  Lee   Pulaski
 
       
Franklin
  Livingston   Putnam
 
       
Fulton
  Logan   Randolph
 
       
Gallatin
  McDonough   Richland
 
       
Greene
  McHenry   Rock Island
 
       
Grundy
  McLean   St. Clair
 
       
Hamilton
  Macon   Saline
 
       
Hancock
  Macoupin   Sangamon
 
       
Hardin
  Madison   Schuyler
 
       
Henderson
  Marion   Scott
 
       
Henry
  Marshall   Shelby
 
       
Iroquois
  Mason   Stark
 
       
Jackson
  Massac   Stephenson
 
       
Jasper
  Menard   Tazewell

-13-



--------------------------------------------------------------------------------



 



         
Union
  Washington   Will
 
       
Vermilion
  Wayne   Williamson
 
       
Wabash
  White   Winnebago
 
       
Warren
  Whiteside   Woodford
 
       
INDIANA
       
 
       
Adams
  Delaware   Huntington
 
       
Allen
  Dubois   Jackson
 
       
Bartholomew
  Elkhart   Jasper
 
       
Benton
  Fayette   Jay
 
       
Blackford
  Floyd   Jefferson
 
       
Boone
  Fountain   Jennings
 
       
Brown
  Franklin   Johnson
 
       
Carroll
  Fulton   Knox
 
       
Cass
  Gibson   Kosciusko
 
       
Clark
  Grant   Lagrange
 
       
Clay
  Greene   Lake
 
       
Clinton
  Hamilton   La Porte
 
       
Crawford
  Hancock   Lawrence
 
       
Daviess
  Harrison   Madison
 
       
Dearborn
  Hendricks   Marion
 
       
Decatur
  Henry   Marshall
 
       
De Kalb
  Howard   Martin

-14-



--------------------------------------------------------------------------------



 



         
Miami
  Pulaski   Tipton
 
       
Monroe
  Putnam   Union
 
       
Montgomery
  Randolph   Vanderburgh
 
       
Morgan
  Ripley   Vermillion
 
       
Newton
  Rush   Vigo
 
       
Noble
  St. Joseph   Wabash
 
       
Ohio
  Scott   Warren
 
       
Orange
  Shelby   Warrick
 
       
Owen
  Spencer   Washington
 
       
Parke
  Starke   Wayne
 
       
Perry
  Steuben   Wells
 
       
Pike
  Sullivan   White
 
       
Porter
  Switzerland   Whitley
 
       
Posey
  Tippecanoe    
 
       
KANSAS
       
 
       
Allen
  Butler   Cloud
 
       
Anderson
  Chase   Coffey
 
       
Atchison
  Chautauqua   Comanche
 
       
Barber
  Cherokee   Cowley
 
       
Barton
  Cheyenne   Crawford
 
       
Bourbon
  Clark   Decatur
 
       
Brown
  Clay   Dickinson

-15-



--------------------------------------------------------------------------------



 



         
Doniphan
  Kearny   Ottawa
 
       
Douglas
  Kingman   Pawnee
 
       
Edwards
  Kiowa   Phillips
 
       
Elk
  Labette   Pottawatomie
 
       
Ellis
  Lane   Pratt
 
       
Ellsworth
  Leavenworth   Rawlins
 
       
Finney
  Lincoln   Reno
 
       
Ford
  Linn   Republic
 
       
Franklin
  Logan   Rice
 
       
Geary
  Lyon   Riley
 
       
Gove
  McPherson   Rooks
 
       
Graham
  Marion   Rush
 
       
Grant
  Marshall   Russell
 
       
Gray
  Meade   Saline
 
       
Greeley
  Miami   Scott
 
       
Greenwood
  Mitchell   Sedgwick
 
       
Hamilton
  Montgomery   Seward
 
       
Harper
  Morris   Shawnee
 
       
Harvey
  Morton   Sheridan
 
       
Haskell
  Nemaha   Sherman
 
       
Hodgeman
  Neosho   Smith
 
       
Jackson
  Ness   Stafford
 
       
Jefferson
  Norton   Stanton
 
       
Jewell
  Osage   Stevens
 
       
Johnson
  Osborne   Sumner

-16-



--------------------------------------------------------------------------------



 



         
Thomas
  Wallace   Wilson
 
       
Trego
  Washington   Woodson
 
       
Wabaunsee
  Wichita   Wyandotte
 
       
KENTUCKY
       
 
       
Adair
  Campbell   Franklin
 
       
Allen
  Carlisle   Fulton
 
       
Anderson
  Carroll   Gallatin
 
       
Ballard
  Carter   Garrard
 
       
Barren
  Casey   Grant
 
       
Bath
  Christian   Graves
 
       
Bell
  Clark   Grayson
 
       
Boone
  Clay   Green
 
       
Bourbon
  Clinton   Greenup
 
       
Boyd
  Crittenden   Hancock
 
       
Boyle
  Cumberland   Hardin
 
       
Bracken
  Daviess   Harlan
 
       
Breathitt
  Edmonson   Harrison
 
       
Breckinridge
  Elliott   Hart
 
       
Bullitt
  Estill   Henderson
 
       
Butler
  Fayette   Henry
 
       
Caldwell
  Fleming   Hickman
 
       
Calloway
  Floyd   Hopkins

-17-



--------------------------------------------------------------------------------



 



         
Jackson
  Magoffin   Powell
 
       
Jefferson
  Marion   Pulaski
 
       
Jessamine
  Marshall   Robertson
 
       
Johnson
  Martin   Rockcastle
 
       
Kenton
  Mason   Rowan
 
       
Knott
  Meade   Russell
 
       
Knox
  Menifee   Scott
 
       
Larue
  Mercer   Shelby
 
       
Laurel
  Metcalfe   Simpson
 
       
Lawrence
  Monroe   Spencer
 
       
Lee
  Montgomery   Taylor
 
       
Leslie
  Morgan   Todd
 
       
Letcher
  Muhlenberg   Trigg
 
       
Lewis
  Nelson   Trimble
 
       
Lincoln
  Nicholas   Union
 
       
Livingston
  Ohio   Warren
 
       
Logan
  Oldham   Washington
 
       
Lyon
  Owen   Wayne
 
       
McCracken
  Owsley   Webster
 
       
McCreary
  Pendleton   Whitley
 
       
McLean
  Perry   Wolfe
 
       
Madison
  Pike   Woodford
 
       
LOUISIANA
       

-18-



--------------------------------------------------------------------------------



 



         
Acadia
  Iberia   St. Charles
 
       
Allen
  Iberville   St. Helena
 
       
Ascension
  Jackson   St. James
 
       
Assumption
  Jefferson   St. John the Baptist
 
       
Avoyelles
  Jefferson Davis   St. Landry
 
       
Beauregard
  Lafayette   St. Martin
 
       
Bienville
  Lafourche   St. Mary
 
       
Bossier
  La Salle   St. Tammany
 
       
Caddo
  Lincoln   Tangipahoa
 
       
Calcasieu
  Livingston   Tensas
 
       
Caldwell
  Madison   Terrebonne
 
       
Cameron
  Morehouse   Union
 
       
Catahoula
  Natchitoches   Vermilion
 
       
Claiborne
  Orleans   Vernon
 
       
Concordia
  Ouachita   Washington
 
       
De Soto
  Plaquemines   Webster
 
       
East Baton Rouge
  Pointe Coupee   West Baton Rouge
 
       
East Carroll
  Rapides   West Carroll
 
       
East Feliciana
  Red River   West Feliciana
 
       
Evangeline
  Richland   Winn
 
       
Franklin
  Sabine    
 
       
Grant
  St. Bernard    

-19-



--------------------------------------------------------------------------------



 



         
MASSACHUSETTS
       
 
       
Barnstable
  Franklin   Norfolk
 
       
Berkshire
  Hampden   Plymouth
 
       
Bristol
  Hampshire   Suffolk
 
       
Dukes
  Middlesex   Worcester
 
       
Essex
  Nantucket    
 
       
 
       
MARYLAND
       
 
       
Allegany
  Dorchester   Queen Anne’s
 
       
Anne Arundel
  Frederick   St. Mary’s
 
       
Baltimore
  Garrett   Somerset
 
       
Calvert
  Harford   Talbot
 
       
Caroline
  Howard   Washington
 
       
Carroll
  Kent   Wicomico
 
       
Cecil
  Montgomery   Worcester
 
       
Charles
  Prince George’s   Baltimore City
 
       
MAINE
       
 
       
Androscoggin
  Cumberland   Hancock
 
       
Aroostook
  Franklin   Kennebec

-20-



--------------------------------------------------------------------------------



 



         
Knox
  Piscataquis   Washington
 
       
Lincoln
  Sagadahoc   York
 
       
Oxford
  Somerset    
 
       
Penobscot
  Waldo    
 
       
MICHIGAN
       
 
       
Alcona
  Clare   Iosco
 
       
Alger
  Clinton   Iron
 
       
Allegan
  Crawford   Isabella
 
       
Alpena
  Delta   Jackson
 
       
Antrim
  Dickinson   Kalamazoo
 
       
Arenac
  Eaton   Kalkaska
 
       
Baraga
  Emmet   Kent
 
       
Barry
  Genesee   Keweenaw
 
       
Bay
  Gladwin   Lake
 
       
Benzie
  Gogebic   Lapeer
 
       
Berrien
  Grand Traverse   Leelanau
 
       
Branch
  Gratiot   Lenawee
 
       
Calhoun
  Hillsdale   Livingston
 
       
Cass
  Houghton   Luce
 
       
Charlevoix
  Huron   Mackinac
 
       
Cheboygan
  Ingham   Macomb
 
       
Chippewa
  Ionia   Manistee

-21-



--------------------------------------------------------------------------------



 



         
Marquette
  Oakland   St. Clair
 
       
Mason
  Oceana   St. Joseph
 
       
Mecosta
  Ogemaw   Sanilac
 
       
Menominee
  Ontonagon   Schoolcraft
 
       
Midland
  Osceola   Shiawassee
 
       
Missaukee
  Oscoda   Tuscola
 
       
Monroe
  Otsego   Van Buren
 
       
Montcalm
  Ottawa   Washtenaw
 
       
Montmorency
  Presque Isle   Wayne
 
       
Muskegon
  Roscommon   Wexford
 
       
Newaygo
  Saginaw    
 
       
MINNESOTA
       
 
       
Aitkin
  Cass   Douglas
 
       
Anoka
  Chippewa   Faribault
 
       
Becker
  Chisago   Fillmore
 
       
Beltrami
  Clay   Freeborn
 
       
Benton
  Clearwater   Goodhue
 
       
Big Stone
  Cook   Grant
 
       
Blue Earth
  Cottonwood   Hennepin
 
       
Brown
  Crow Wing   Houston
 
       
Carlton
  Dakota   Hubbard
 
       
Carver
  Dodge   Isanti

-22-



--------------------------------------------------------------------------------



 



         
Itasca
  Mower   St. Louis
 
       
Jackson
  Murray   Scott
 
       
Kanabec
  Nicollet   Sherburne
 
       
Kandiyohi
  Nobles   Sibley
 
       
Kittson
  Norman   Stearns
 
       
Koochiching
  Olmsted   Steele
 
       
Lac qui Parle
  Otter Tail   Stevens
 
       
Lake
  Pennington   Swift
 
       
Lake of the Woods
  Pine   Todd
 
       
Le Sueur
  Pipestone   Traverse
 
       
Lincoln
  Polk   Wabasha
 
       
Lyon
  Pope   Wadena
 
       
McLeod
  Ramsey   Waseca
 
       
Mahnomen
  Red Lake   Washington
 
       
Marshall
  Redwood   Watonwan
 
       
Martin
  Renville   Wilkin
 
       
Meeker
  Rice   Winona
 
       
Mille Lacs
  Rock   Wright
 
       
Morrison
  Roseau   Yellow Medicine
 
       
MISSOURI
       
 
       
Adair
  Atchison   Barry
 
       
Andrew
  Audrain   Barton

-23-



--------------------------------------------------------------------------------



 



         
Bates
  De Kalb   Lincoln
 
       
Benton
  Dent   Linn
 
       
Bollinger
  Douglas   Livingston
 
       
Boone
  Dunklin   McDonald
 
       
Buchanan
  Franklin   Macon
 
       
Butler
  Gasconade   Madison
 
       
Caldwell
  Gentry   Maries
 
       
Callaway
  Greene   Marion
 
       
Camden
  Grundy   Mercer
 
       
Cape Girardeau
  Harrison   Miller
 
       
Carroll
  Henry   Mississippi
 
       
Carter
  Hickory   Moniteau
 
       
Cass
  Holt   Monroe
 
       
Cedar
  Howard   Montgomery
 
       
Chariton
  Howell   Morgan
 
       
Christian
  Iron   New Madrid
 
       
Clark
  Jackson   Newton
 
       
Clay
  Jasper   Nodaway
 
       
Clinton
  Jefferson   Oregon
 
       
Cole
  Johnson   Osage
 
       
Cooper
  Knox   Ozark
 
       
Crawford
  Laclede   Pemiscot
 
       
Dade
  Lafayette   Perry
 
       
Dallas
  Lawrence   Pettis
 
       
Daviess
  Lewis   Phelps
 
       

-24-



--------------------------------------------------------------------------------



 



         
Pike
  Ste. Genevieve   Taney
 
       
Platte
  St. Francois   Texas
 
       
Polk
  St. Louis   Vernon
 
       
Pulaski
  Saline   Warren
 
       
Putnam
  Schuyler   Washington
 
       
Ralls
  Scotland   Wayne
 
       
Randolph
  Scott   Webster
 
       
Ray
  Shannon   Worth
 
       
Reynolds
  Shelby   Wright
 
       
Ripley
  Stoddard   St. Louis City
 
       
St. Charles
  Stone    
 
       
St. Clair
  Sullivan    
 
       
 
       
MISSISSIPPI
       
 
       
Adams
  Choctaw   Franklin
 
       
Alcorn
  Claiborne   George
 
       
Amite
  Clarke   Greene
 
       
Attala
  Clay   Grenada
 
       
Benton
  Coahoma   Hancock
 
       
Bolivar
  Copiah   Harrison
 
       
Calhoun
  Covington   Hinds
 
       
Carroll
  DeSoto   Holmes
 
       
Chickasaw
  Forrest   Humphreys

-25-



--------------------------------------------------------------------------------



 



         
Issaquena
  Marshall   Stone
 
       
Itawamba
  Monroe   Sunflower
 
       
Jackson
  Montgomery   Tallahatchie
 
       
Jasper
  Neshoba   Tate
 
       
Jefferson
  Newton   Tippah
 
       
Jefferson Davis
  Noxubee   Tishomingo
 
       
Jones
  Oktibbeha   Tunica
 
       
Kemper
  Panola   Union
 
       
Lafayette
  Pearl River   Walthall
 
       
Lamar
  Perry   Warren
 
       
Lauderdale
  Pike   Washington
 
       
Lawrence
  Pontotoc   Wayne
 
       
Leake
  Prentiss   Webster
 
       
Lee
  Quitman   Wilkinson
 
       
Leflore
  Rankin   Winston
 
       
Lincoln
  Scott   Yalobusha
 
       
Lowndes
  Sharkey   Yazoo
 
       
Madison
  Simpson    
 
       
Marion
  Smith    
 
       
MONTANA
       
 
       
Beaverhead
  Blaine   Carbon
 
       
Big Horn
  Broadwater   Carter

-26-



--------------------------------------------------------------------------------



 



         
Cascade
  Lake   Ravalli
 
       
Chouteau
  Lewis and Clark   Richland
 
       
Custer
  Liberty   Roosevelt
 
       
Daniels
  Lincoln   Rosebud
 
       
Dawson
  McCone   Sanders
 
       
Deer Lodge
  Madison   Sheridan
 
       
Fallon
  Meagher   Silver Bow
 
       
Fergus
  Mineral   Stillwater
 
       
Flathead
  Missoula   Sweet Grass
 
       
Gallatin
  Musselshell   Teton
 
       
Garfield
  Park   Toole
 
       
Glacier
  Petroleum   Treasure
 
       
Golden Valley
  Phillips   Valley
 
       
Granite
  Pondera   Wheatland
 
       
Hill
  Powder River   Wibaux
 
       
Jefferson
  Powell   Yellowstone
 
       
Judith Basin
  Prairie   Yellowstone National Park
 
       
NORTH CAROLINA
       
 
       
Alamance
  Ashe   Bladen
 
       
Alexander
  Avery   Brunswick
 
       
Alleghany
  Beaufort   Buncombe
 
       
Anson
  Bertie   Burke

-27-



--------------------------------------------------------------------------------



 



         
Cabarrus
  Graham   Moore
 
       
Caldwell
  Granville   Nash
 
       
Camden
  Greene   New Hanover
 
       
Carteret
  Guilford   Northampton
 
       
Caswell
  Halifax   Onslow
 
       
Catawba
  Harnett   Orange
 
       
Chatham
  Haywood   Pamlico
 
       
Cherokee
  Henderson   Pasquotank
 
       
Chowan
  Hertford   Pender
 
       
Clay
  Hoke   Perquimans
 
       
Cleveland
  Hyde   Person
 
       
Columbus
  Iredell   Pitt
 
       
Craven
  Jackson   Polk
 
       
Cumberland
  Johnston   Randolph
 
       
Currituck
  Jones   Richmond
 
       
Dare
  Lee   Robeson
 
       
Davidson
  Lenoir   Rockingham
 
       
Davie
  Lincoln   Rowan
 
       
Duplin
  McDowell   Rutherford
 
       
Durham
  Macon   Sampson
 
       
Edgecombe
  Madison   Scotland
 
       
Forsyth
  Martin   Stanly
 
       
Franklin
  Mecklenburg   Stokes
 
       
Gaston
  Mitchell   Surry
 
       
Gates
  Montgomery   Swain

-28-



--------------------------------------------------------------------------------



 



         
Transylvania
  Warren   Wilson
 
       
Tyrrell
  Washington   Yadkin
 
       
Union
  Watauga   Yancey
 
       
Vance
  Wayne    
 
       
Wake
  Wilkes    
 
       
NORTH DAKOTA
       
 
       
Adams
  Golden Valley   Oliver
 
       
Barnes
  Grand Forks   Pembina
 
       
Benson
  Grant   Pierce
 
       
Billings
  Griggs   Ramsey
 
       
Bottineau
  Hettinger   Ransom
 
       
Bowman
  Kidder   Renville
 
       
Burke
  La Moure   Richland
 
       
Burleigh
  Logan   Rolette
 
       
Cass
  McHenry   Sargent
 
       
Cavalier
  McIntosh   Sheridan
 
       
Dickey
  McKenzie   Sioux
 
       
Divide
  McLean   Slope
 
       
Dunn
  Mercer   Stark
 
       
Eddy
  Morton   Steele
 
       
Emmons
  Mountrail   Stutsman
 
       
Foster
  Nelson   Towner

-29-



--------------------------------------------------------------------------------



 



         
Traill
  Ward   Williams
 
       
Walsh
  Wells    
 
       
NEBRASKA
       
 
       
Adams
  Cuming   Greeley
 
       
Antelope
  Custer   Hall
 
       
Arthur
  Dakota   Hamilton
 
       
Banner
  Dawes   Harlan
 
       
Blaine
  Dawson   Hayes
 
       
Boone
  Deuel   Hitchcock
 
       
Box Butte
  Dixon   Holt
 
       
Boyd
  Dodge   Hooker
 
       
Brown
  Douglas   Howard
 
       
Buffalo
  Dundy   Jefferson
 
       
Burt
  Fillmore   Johnson
 
       
Butler
  Franklin   Kearney
 
       
Cass
  Frontier   Keith
 
       
Cedar
  Furnas   Keya Paha
 
       
Chase
  Gage   Kimball
 
       
Cherry
  Garden   Knox
 
       
Cheyenne
  Garfield   Lancaster
 
       
Clay
  Gosper   Lincoln
 
       
Colfax
  Grant   Logan

-30-



--------------------------------------------------------------------------------



 



         
Loup
  Pierce   Sherman
 
       
McPherson
  Platte   Sioux
 
       
Madison
  Polk   Stanton
 
       
Merrick
  Red Willow   Thayer
 
       
Morrill
  Richardson   Thomas
 
       
Nance
  Rock   Thurston
 
       
Nemaha
  Saline   Valley
 
       
Nuckolls
  Sarpy   Washington
 
       
Otoe
  Saunders   Wayne
 
       
Pawnee
  Scotts Bluff   Webster
 
       
Perkins
  Seward   Wheeler
 
       
Phelps
  Sheridan   York
 
       
NEW HAMPSHIRE
       
 
       
Belknap
  Grafton   Strafford
 
       
Carroll
  Hillsborough   Sullivan
 
       
Cheshire
  Merrimack    
 
       
Coos
  Rockingham    
 
       
NEW JERSEY
       
 
       
Atlantic
  Bergen   Burlington

-31-



--------------------------------------------------------------------------------



 



         
Camden
  Hunterdon   Passaic
 
       
Cape May
  Mercer   Salem
 
       
Cumberland
  Middlesex   Somerset
 
       
Essex
  Monmouth   Sussex
 
       
Gloucester
  Morris   Union
 
       
Hudson
  Ocean   Warren
 
       
NEW MEXICO
       
 
       
Bernalillo
  Harding   Roosevelt
 
       
Catron
  Hidalgo   Sandoval
 
       
Chaves
  Lea   San Juan
 
       
Cibola
  Lincoln   San Miguel
 
       
Colfax
  Los Alamos   Santa Fe
 
       
Curry
  Luna   Sierra
 
       
De Baca
  McKinley   Socorro
 
       
Dona Ana
  Mora   Taos
 
       
Eddy
  Otero   Torrance
 
       
Grant
  Quay   Union
 
       
Guadalupe
  Rio Arriba   Valencia
 
       
NEVADA
       

-32-



--------------------------------------------------------------------------------



 



         
Churchill
  Humboldt   Pershing
 
       
Clark
  Lander   Storey
 
       
Douglas
  Lincoln   Washoe
 
       
Elko
  Lyon   White Pine
 
       
Esmeralda
  Mineral   Carson City
 
       
Eureka
  Nye    
 
       
NEW YORK
       
 
       
Albany
  Essex   New York
 
       
Allegany
  Franklin   Niagara
 
       
Bronx
  Fulton   Oneida
 
       
Broome
  Genesee   Onondaga
 
       
Cattaraugus
  Greene   Ontario
 
       
Cayuga
  Hamilton   Orange
 
       
Chautauqua
  Herkimer   Orleans
 
       
Chemung
  Jefferson   Oswego
 
       
Chenango
  Kings   Otsego
 
       
Clinton
  Lewis   Putnam
 
       
Columbia
  Livingston   Queens
 
       
Cortland
  Madison   Rensselaer
 
       
Delaware
  Monroe   Richmond
 
       
Dutchess
  Montgomery   Rockland
 
       
Erie
  Nassau   St. Lawrence

-33-



--------------------------------------------------------------------------------



 



         
Saratoga
  Suffolk   Washington
 
       
Schenectady
  Sullivan   Wayne
 
       
Schoharie
  Tioga   Westchester
 
       
Schuyler
  Tompkins   Wyoming
 
       
Seneca
  Ulster   Yates
 
       
Steuben
  Warren    
 
       
OHIO
       
 
       
Adams
  Columbiana   Greene
 
       
Allen
  Coshocton   Guernsey
 
       
Ashland
  Crawford   Hamilton
 
       
Ashtabula
  Cuyahoga   Hancock
 
       
Athens
  Darke   Hardin
 
       
Auglaize
  Defiance   Harrison
 
       
Belmont
  Delaware   Henry
 
       
Brown
  Erie   Highland
 
       
Butler
  Fairfield   Hocking
 
       
Carroll
  Fayette   Holmes
 
       
Champaign
  Franklin   Huron
 
       
Clark
  Fulton   Jackson
 
       
Clermont
  Gallia   Jefferson
 
       
Clinton
  Geauga   Knox

-34-



--------------------------------------------------------------------------------



 



         
Lake
  Morrow   Shelby
 
       
Lawrence
  Muskingum   Stark
 
       
Licking
  Noble   Summit
 
       
Logan
  Ottawa   Trumbull
 
       
Lorain
  Paulding   Tuscarawas
 
       
Lucas
  Perry   Union
 
       
Madison
  Pickaway   Van Wert
 
       
Mahoning
  Pike   Vinton
 
       
Marion
  Portage   Warren
 
       
Medina
  Preble   Washington
 
       
Meigs
  Putnam   Wayne
 
       
Mercer
  Richland   Williams
 
       
Miami
  Ross   Wood
 
       
Monroe
  Sandusky   Wyandot
 
       
Montgomery
  Scioto    
 
       
Morgan
  Seneca    
 
       
OKLAHOMA
       
 
       
Adair
  Blaine   Cherokee
 
       
Alfalfa
  Bryan   Choctaw
 
       
Atoka
  Caddo   Cimarron
 
       
Beaver
  Canadian   Cleveland
 
       
Beckham
  Carter   Coal

-35-



--------------------------------------------------------------------------------



 



         
Comanche
  Kingfisher   Ottawa
 
       
Cotton
  Kiowa   Pawnee
 
       
Craig
  Latimer   Payne
 
       
Creek
  Le Flore   Pittsburg
 
       
Custer
  Lincoln   Pontotoc
 
       
Delaware
  Logan   Pottawatomie
 
       
Dewey
  Love   Pushmataha
 
       
Ellis
  McClain   Roger Mills
 
       
Garfield
  McCurtain   Rogers
 
       
Garvin
  McIntosh   Seminole
 
       
Grady
  Major   Sequoyah
 
       
Grant
  Marshall   Stephens
 
       
Greer
  Mayes   Texas
 
       
Harmon
  Murray   Tillman
 
       
Harper
  Muskogee   Tulsa
 
       
Haskell
  Noble   Wagoner
 
       
Hughes
  Nowata   Washington
 
       
Jackson
  Okfuskee   Washita
 
       
Jefferson
  Oklahoma   Woods
 
       
Johnston
  Okmulgee   Woodward
 
       
Kay
  Osage    
 
       
OREGON
       

-36-



--------------------------------------------------------------------------------



 



         
Baker
  Harney   Morrow
 
       
Benton
  Hood River   Multnomah
 
       
Clackamas
  Jackson   Polk
 
       
Clatsop
  Jefferson   Sherman
 
       
Columbia
  Josephine   Tillamook
 
       
Coos
  Klamath   Umatilla
 
       
Crook
  Lake   Union
 
       
Curry
  Lane   Wallowa
 
       
Deschutes
  Lincoln   Wasco
 
       
Douglas
  Linn   Washington
 
       
Gilliam
  Malheur   Wheeler
 
       
Grant
  Marion   Yamhill
 
       
PENNSYLVANIA
       
 
       
Adams
  Butler   Columbia
 
       
Allegheny
  Cambria   Crawford
 
       
Armstrong
  Cameron   Cumberland
 
       
Beaver
  Carbon   Dauphin
 
       
Bedford
  Centre   Delaware
 
       
Berks
  Chester   Elk
 
       
Blair
  Clarion   Erie
 
       
Bradford
  Clearfield   Fayette
 
       
Bucks
  Clinton   Forest

-37-



--------------------------------------------------------------------------------



 



         
Franklin
  McKean   Somerset
 
       
Fulton
  Mercer   Sullivan
 
       
Greene
  Mifflin   Susquehanna
 
       
Huntingdon
  Monroe   Tioga
 
       
Indiana
  Montgomery   Union
 
       
Jefferson
  Montour   Venango
 
       
Juniata
  Northampton   Warren
 
       
Lackawanna
  Northumberland   Washington
 
       
Lancaster
  Perry   Wayne
 
       
Lawrence
  Philadelphia   Westmoreland
 
       
Lebanon
  Pike   Wyoming
 
       
Lehigh
  Potter   York
 
       
Luzerne
  Schuylkill    
 
       
Lycoming
  Snyder    
 
       
RHODE ISLAND
       
 
       
Bristol
  Newport   Washington
 
       
Kent
  Providence    
 
       
SOUTH CAROLINA
       
 
       
Abbeville
  Aiken   Allendale

-38-



--------------------------------------------------------------------------------



 



         
Anderson
  Edgefield   Marion
 
       
Bamberg
  Fairfield   Marlboro
 
       
Barnwell
  Florence   Newberry
 
       
Beaufort
  Georgetown   Oconee
 
       
Berkeley
  Greenville   Orangeburg
 
       
Calhoun
  Greenwood   Pickens
 
       
Charleston
  Hampton   Richland
 
       
Cherokee
  Horry   Saluda
 
       
Chester
  Jasper   Spartanburg
 
       
Chesterfield
  Kershaw   Sumter
 
       
Clarendon
  Lancaster   Union
 
       
Colleton
  Laurens   Williamsburg
 
       
Darlington
  Lee   York
 
       
Dillon
  Lexington    
 
       
Dorchester
  McCormick    
 
       
SOUTH DAKOTA
       
 
       
Aurora
  Brule   Clay
 
       
Beadle
  Buffalo   Codington
 
       
Bennett
  Butte   Corson
 
       
Bon Homme
  Campbell   Custer
 
       
Brookings
  Charles Mix   Davison
 
       
Brown
  Clark   Day

-39-



--------------------------------------------------------------------------------



 



         
Deuel
  Jackson   Pennington
 
       
Dewey
  Jerauld   Perkins
 
       
Douglas
  Jones   Potter
 
       
Edmunds
  Kingsbury   Roberts
 
       
Fall River
  Lake   Sanborn
 
       
Faulk
  Lawrence   Shannon
 
       
Grant
  Lincoln   Spink
 
       
Gregory
  Lyman   Stanley
 
       
Haakon
  McCook   Sully
 
       
Hamlin
  McPherson   Todd
 
       
Hand
  Marshall   Tripp
 
       
Hanson
  Meade   Turner
 
       
Harding
  Mellette   Union
 
       
Hughes
  Miner   Walworth
 
       
Hutchinson
  Minnehaha   Yankton
 
       
Hyde
  Moody   Ziebach
 
       
TENNESSEE
       
 
       
Anderson
  Bradley   Cheatham
 
       
Bedford
  Campbell   Chester
 
       
Benton
  Cannon   Claiborne
 
       
Bledsoe
  Carroll   Clay
 
       
Blount
  Carter   Cocke
 
       

-40-



--------------------------------------------------------------------------------



 



         
Coffee
  Hickman   Obion
 
       
Crockett
  Houston   Overton
 
       
Cumberland
  Humphreys   Perry
 
       
Davidson
  Jackson   Pickett
 
       
Decatur
  Jefferson   Polk
 
       
DeKalb
  Johnson   Putnam
 
       
Dickson
  Knox   Rhea
 
       
Dyer
  Lake   Roane
 
       
Fayette
  Lauderdale   Robertson
 
       
Fentress
  Lawrence   Rutherford
 
       
Franklin
  Lewis   Scott
 
       
Gibson
  Lincoln   Sequatchie
 
       
Giles
  Loudon   Sevier
 
       
Grainger
  McMinn   Shelby
 
       
Greene
  McNairy   Smith
 
       
Grundy
  Macon   Stewart
 
       
Hamblen
  Madison   Sullivan
 
       
Hamilton
  Marion   Sumner
 
       
Hancock
  Marshall   Tipton
 
       
Hardeman
  Maury   Trousdale
 
       
Hardin
  Meigs   Unicoi
 
       
Hawkins
  Monroe   Union
 
       
Haywood
  Montgomery   Van Buren
 
       
Henderson
  Moore   Warren
 
       
Henry
  Morgan   Washington

-41-



--------------------------------------------------------------------------------



 



         
Wayne
  White   Wilson
 
       
Weakley
  Williamson    
 
       
TEXAS
       
 
       
Anderson
  Brazoria   Clay
 
       
Andrews
  Brazos   Cochran
 
       
Angelina
  Brewster   Coke
 
       
Aransas
  Briscoe   Coleman
 
       
Archer
  Brooks   Collin
 
       
Armstrong
  Brown   Collingsworth
 
       
Atascosa
  Burleson   Colorado
 
       
Austin
  Burnet   Comal
 
       
Bailey
  Caldwell   Comanche
 
       
Bandera
  Calhoun   Concho
 
       
Bastrop
  Callahan   Cooke
 
       
Baylor
  Cameron   Coryell
 
       
Bee
  Camp   Cottle
 
       
Bell
  Carson   Crane
 
       
Bexar
  Cass   Crockett
 
       
Blanco
  Castro   Crosby
 
       
Borden
  Chambers   Culberson
 
       
Bosque
  Cherokee   Dallam
 
       
Bowie
  Childress   Dallas

-42-



--------------------------------------------------------------------------------



 



         
Dawson
  Gaines   Hidalgo
 
       
Deaf Smith
  Galveston   Hill
 
       
Delta
  Garza   Hockley
 
       
Denton
  Gillespie   Hood
 
       
De Witt
  Glasscock   Hopkins
 
       
Dickens
  Goliad   Houston
 
       
Dimmit
  Gonzales   Howard
 
       
Donley
  Gray   Hudspeth
 
       
Duval
  Grayson   Hunt
 
       
Eastland
  Gregg   Hutchinson
 
       
Ector
  Grimes   Irion
 
       
Edwards
  Guadalupe   Jack
 
       
Ellis
  Hale   Jackson
 
       
El Paso
  Hall   Jasper
 
       
Erath
  Hamilton   Jeff Davis
 
       
Falls
  Hansford   Jefferson
 
       
Fannin
  Hardeman   Jim Hogg
 
       
Fayette
  Hardin   Jim Wells
 
       
Fisher
  Harris   Johnson
 
       
Floyd
  Harrison   Jones
 
       
Foard
  Hartley   Karnes
 
       
Fort Bend
  Haskell   Kaufman
 
       
Franklin
  Hays   Kendall
 
       
Freestone
  Hemphill   Kenedy
 
       
Frio
  Henderson   Kent

-43-



--------------------------------------------------------------------------------



 



         
Kerr
  Marion   Panola
 
       
Kimble
  Martin   Parker
 
       
King
  Mason   Parmer
 
       
Kinney
  Matagorda   Pecos
 
       
Kleberg
  Maverick   Polk
 
       
Knox
  Medina   Potter
 
       
Lamar
  Menard   Presidio
 
       
Lamb
  Midland   Rains
 
       
Lampasas
  Milam   Randall
 
       
La Salle
  Mills   Reagan
 
       
Lavaca
  Mitchell   Real
 
       
Lee
  Montague   Red River
 
       
Leon
  Montgomery   Reeves
 
       
Liberty
  Moore   Refugio
 
       
Limestone
  Morris   Roberts
 
       
Lipscomb
  Motley   Robertson
 
       
Live Oak
  Nacogdoches   Rockwall
 
       
Llano
  Navarro   Runnels
 
       
Loving
  Newton   Rusk
 
       
Lubbock
  Nolan   Sabine
 
       
Lynn
  Nueces   San Augustine
 
       
McCulloch
  Ochiltree   San Jacinto
 
       
McLennan
  Oldham   San Patricio
 
       
McMullen
  Orange   San Saba
 
       
Madison
  Palo Pinto   Schleicher

-44-



--------------------------------------------------------------------------------



 



         
Scurry
  Throckmorton   Webb
 
       
Shackelford
  Titus   Wharton
 
       
Shelby
  Tom Green   Wheeler
 
       
Sherman
  Travis   Wichita
 
       
Smith
  Trinity   Wilbarger
 
       
Somervell
  Tyler   Willacy
 
       
Starr
  Upshur   Williamson
 
       
Stephens
  Upton   Wilson
 
       
Sterling
  Uvalde   Winkler
 
       
Stonewall
  Val Verde   Wise
 
       
Sutton
  Van Zandt   Wood
 
       
Swisher
  Victoria   Yoakum
 
       
Tarrant
  Walker   Young
 
       
Taylor
  Waller   Zapata
 
       
Terrell
  Ward   Zavala
 
       
Terry
  Washington    
 
       
UTAH
       
 
       
Beaver
  Davis   Iron
 
       
Box Elder
  Duchesne   Juab
 
       
Cache
  Emery   Kane
 
       
Carbon
  Garfield   Millard
 
       
Daggett
  Grand   Morgan

-45-



--------------------------------------------------------------------------------



 



         
Piute
  Sevier   Wasatch
 
       
Rich
  Summit   Washington
 
       
Salt Lake
  Tooele   Wayne
 
       
San Juan
  Uintah   Weber
 
       
Sanpete
  Utah    
 
       
VERMONT
       
 
       
Addison
  Franklin   Rutland
 
       
Bennington
  Grand Isle   Washington
 
       
Caledonia
  Lamoille   Windham
 
       
Chittenden
  Orange   Windsor
 
       
Essex
  Orleans    
 
       
VIRGINIA
       
 
       
Accomack
  Bedford   Charles City
 
       
Albemarle
  Bland   Charlotte
 
       
Alleghany
  Botetourt   Chesterfield
 
       
Amelia
  Brunswick   Clarke
 
       
Amherst
  Buchanan   Craig
 
       
Appomattox
  Buckingham   Culpeper
 
       
Arlington
  Campbell   Cumberland
 
       
Augusta
  Caroline   Dickenson
 
       
Bath
  Carroll   Dinwiddie
 
       

-46-



--------------------------------------------------------------------------------



 



         
Essex
  Lancaster   Pulaski
 
       
Fairfax
  Lee   Rappahannock
 
       
Fauquier
  Loudoun   Richmond
 
       
Floyd
  Louisa   Roanoke
 
       
Fluvanna
  Lunenburg   Rockbridge
 
       
Franklin
  Madison   Rockingham
 
       
Frederick
  Mathews   Russell
 
       
Giles
  Mecklenburg   Scott
 
       
Gloucester
  Middlesex   Shenandoah
 
       
Goochland
  Montgomery   Smyth
 
       
Grayson
  Nelson   Southampton
 
       
Greene
  New Kent   Spotsylvania
 
       
Greensville
  Northampton   Stafford
 
       
Halifax
  Northumberland   Surry
 
       
Hanover
  Nottoway   Sussex
 
       
Henrico
  Orange   Tazewell
 
       
Henry
  Page   Warren
 
       
Highland
  Patrick   Washington
 
       
Isle of Wight
  Pittsylvania   Westmoreland
 
       
James City
  Powhatan   Wise
 
       
King and Queen
  Prince Edward   Wythe
 
       
King George
  Prince George   York
 
       
King William
  Prince William    
 
       
Alexandria
  Bedford   Bristol

-47-



--------------------------------------------------------------------------------



 



         
Buena Vista
  Hampton   Portsmouth
 
       
Charlottesville
  Harrisonburg   Radford
 
       
Chesapeake
  Hopewell   Richmond
 
       
Clifton Forge
  Lexington   Roanoke
 
       
Colonial Heights
  Lynchburg   Salem
 
       
Covington
  Manassas   South Boston
 
       
Danville
  Manassas Park   Staunton
 
       
Emporia
  Martinsville   Suffolk
 
       
Fairfax
  Newport News   Virginia Beach
 
       
Falls Church
  Norfolk   Waynesboro
 
       
Franklin
  Norton   Williamsburg
 
       
Fredericksburg
  Petersburg   Winchester
 
       
Galax
  Poquoson    
 
       
WASHINGTON
       
 
       
Adams
  Douglas   King
 
       
Asotin
  Ferry   Kitsap
 
       
Benton
  Franklin   Kittitas
 
       
Chelan
  Garfield   Klickitat
 
       
Clallam
  Grant   Lewis
 
       
Clark
  Grays Harbor   Lincoln
 
       
Columbia
  Island   Mason
 
       
Cowlitz
  Jefferson   Okanogan

-48-



--------------------------------------------------------------------------------



 



         
Pacific
  Skamania   Wahkiakum
 
       
Pend Oreille
  Snohomish   Walla Walla
 
       
Pierce
  Spokane   Whatcom
 
       
San Juan
  Stevens   Whitman
 
       
Skagit
  Thurston   Yakima
 
       
WEST VIRGINIA
       
 
       
Barbour
  Harrison   Morgan
 
       
Berkeley
  Jackson   Nicholas
 
       
Boone
  Jefferson   Ohio
 
       
Braxton
  Kanawha   Pendleton
 
       
Brooke
  Lewis   Pleasants
 
       
Cabell
  Lincoln   Pocahontas
 
       
Calhoun
  Logan   Preston
 
       
Clay
  McDowell   Putnam
 
       
Doddridge
  Marion   Raleigh
 
       
Fayette
  Marshall   Randolph
 
       
Gilmer
  Mason   Ritchie
 
       
Grant
  Mercer   Roane
 
       
Greenbrier
  Mineral   Summers
 
       
Hampshire
  Mingo   Taylor
 
       
Hancock
  Monongalia   Tucker
 
       
Hardy
  Monroe   Tyler

-49-



--------------------------------------------------------------------------------



 



         
Upshur
  Wetzel   Wyoming
 
       
Wayne
  Wirt    
 
       
Webster
  Wood    
 
       
WISCONSIN
       
 
       
Adams
  Florence   Marathon
 
       
Ashland
  Fond du Lac   Marinette
 
       
Barron
  Forest   Marquette
 
       
Bayfield
  Grant   Menominee
 
       
Brown
  Green   Milwaukee
 
       
Buffalo
  Green Lake   Monroe
 
       
Burnett
  Iowa   Oconto
 
       
Calumet
  Iron   Oneida
 
       
Chippewa
  Jackson   Outagamie
 
       
Clark
  Jefferson   Ozaukee
 
       
Columbia
  Juneau   Pepin
 
       
Crawford
  Kenosha   Pierce
 
       
Dane
  Kewaunee   Polk
 
       
Dodge
  La Crosse   Portage
 
       
Door
  Lafayette   Price
 
       
Douglas
  Langlade   Racine
 
       
Dunn
  Lincoln   Richland
 
       
Eau Claire
  Manitowoc   Rock

-50-



--------------------------------------------------------------------------------



 



         
Rusk
  Taylor   Washington
 
       
St. Croix
  Trempealeau   Waukesha
 
       
Sauk
  Vernon   Waupaca
 
       
Sawyer
  Vilas   Waushara
 
       
Shawano
  Walworth   Winnebago
 
       
Sheboygan
  Washburn   Wood
 
       
WYOMING
       
 
       
Albany
  Hot Springs   Sheridan
 
       
Big Horn
  Johnson   Sublette
 
       
Campbell
  Laramie   Sweetwater
 
       
Carbon
  Lincoln   Teton
 
       
Converse
  Natrona   Uinta
 
       
Crook
  Niobrara   Washakie
 
       
Fremont
  Park   Weston
 
       
Goshen
  Platte    

-51-



--------------------------------------------------------------------------------



 



EXHIBIT A
THE SHAW GROUP INC.®
GREATER THAN 50% OWNED
SUBSIDIARIES
(Updated as of October 10, 2006)
Exhibit 21.01

     
1.
  ACL Piping, Inc.
 
   
2.
  Aiton & Co Limited
 
   
3.
  American Plastic Pipe and Supply, L.L.C.
 
   
4.
  Arlington Avenue E Venture, LLC
 
   
5.
  Associated Valve, Inc.
 
   
6.
  Badger® Technologies, L.L.C.
 
   
7.
  Badger® Technology Holdings, L.L.C.
 
   
8.
  Benicia North Gateway II, L.L.C.
 
   
9.
  B.F. Shaw, Inc.
 
   
10.
  Camden Road Venture, LLC
 
   
11.
  C.B.P. Engineering Corp.
 
   
12.
  Chimento Wetlands, L.L.C.
 
   
13.
  Coastal Estuary Services, L.L.C.
 
   
14.
  Cojafex B.V.
 
   
15.
  Eagle Industries, Inc.
 
   
16.
  EDS Equipment Company, LLC
 
   
17.
  EDS Puerto Rico, Inc.
 
   
18.
  EMCON/OWT, Inc.
 
   
19.
  Envirogen, Inc.

1



--------------------------------------------------------------------------------



 



     
20.
  Field Services Canada Inc.
 
   
21.
  Field Services, Inc.
 
   
22.
  GBB International, LLC
 
   
23.
  GBB Maintenance Company, Inc.
 
   
24.
  Gottlieb, Barnett & Bridges, LLC
 
   
25.
  Great Southwest Parkway Venture, LLC
 
   
26.
  Gulf Coast Equipment Rental, Inc.
 
   
27.
  HL Newhall II, L.L.C.
 
   
28.
  Holdings Manufactures Shaw South America, C.A.
 
   
29.
  Hydro Power Solutions LLC
 
   
30.
  Integrated Site Solutions, L.L.C.
 
   
31.
  International Consultants, L.L.C. (f/k/a SWINC Acquisition Five, L.L.C.)
 
   
32.
  IT Holdings Canada, Inc.
 
   
33.
  Jernee Mill Road, L.L.C.
 
   
34.
  Kato Road II, L.L.C.
 
   
35.
  KIP I, L.L.C.
 
   
36.
  LandBank Baker, L.L.C.
 
   
37.
  LandBank Properties, L.L.C.
 
   
38.
  LFG Specialties, L.L.C.
 
   
39.
  Lone Star Fabricators, Inc.
 
   
40.
  Manufactures Shaw South America, C.A.
 
   
41.
  Millstone River Wetland Services, L.L.C.
 
   
42.
  MWR, Inc.

2



--------------------------------------------------------------------------------



 



     
43.
  Norwood Venture I, L.L.C.
 
   
44.
  Nuclear Energy Holdings, L.L.C.
 
   
45.
  Nuclear Technology Solutions, L.L.C.
 
   
46.
  Otay Mesa Ventures II, L.L.C.
 
   
47.
  Pacific Support Group LLC
 
   
48.
  Pike Properties I, Inc. (Formerly, SAON Properties, Inc.)
 
   
49.
  Pike Properties II, Inc. (Formerly, Secorp, Inc.)
 
   
50.
  Pipework Engineering and Developments Limited
 
   
51.
  Plattsburg Venture, L.L.C.
 
   
52.
  Power Technologies Asia-Pacific Sdn. Bhd.
 
   
53.
  Prospect Industries (Holdings), Inc.
 
   
54.
  PT Stone & Webster Indonesia
 
   
55.
  Raritan Venture I, L.L.C.
 
   
56.
  S C Woods, L.L.C.
 
   
57.
  SELS Administrative Services, L.L.C.
 
   
58.
  Shaw-ABMB, L.L.C.
 
   
59.
  Shaw A/DE, Inc.
 
   
60.
  Shaw Aiton Australia Pty Limited
 
   
61.
  Shaw Alaska, Inc.
 
   
62.
  Shaw Alloy Piping Products, Inc.
 
   
63.
  Shaw Americas, L.L.C.
 
   
64.
  Shaw Beale Housing, L.L.C.
 
   
65.
  Shaw Beneco, Inc.

3



--------------------------------------------------------------------------------



 



     
66.
  Shaw California, L.L.C.
 
   
67.
  Shaw Capital, Inc.
 
   
68.
  Shaw Capital (Nevada), Inc.
 
   
69.
  Shaw CENTCOM Services, L.L.C.
 
   
70.
  Shaw CMS, Inc.
 
   
71.
  Shaw Coastal, Inc.
 
   
72.
  Shaw Connex, Inc.
 
   
73.
  Shaw Constructors, Inc.
 
   
74.
  Shaw Dunn Limited
 
   
75.
  Shaw E & I International Ltd.
 
   
76.
  Shaw E & I Investment Holdings, Inc.
 
   
77.
  Shaw Energy Delivery Services, Inc.
 
   
78.
  Shaw Energy Services, Inc.
 
   
79.
  Shaw Environmental, Inc.
 
   
80.
  Shaw Environmental International, Inc.
 
   
81.
  Shaw Environmental & Infrastructure, Inc.
 
   
82.
  Shaw Environmental & Infrastructure Massachusetts, Inc.
 
   
83.
  Shaw Environmental Liability Solutions, L.L.C.
 
   
84.
  Shaw Europe, Inc. (f/k/a Shaw E & I Russia, Inc.)
 
   
85.
  Shaw Export Company, S. de R. L. de C.V.
 
   
86.
  Shaw Fabricators, Inc.
 
   
87.
  Shaw Facilities, Inc.

 
   
88.
  Shaw Field Services, Inc.

4



--------------------------------------------------------------------------------



 



     
89.
  Shaw Fronek Company (FCI), Inc.
 
   
90.
  Shaw Fronek Power Services, Inc.
 
   
91.
  Shaw Ft. Leonard Wood Housing, L.L.C.
 
   
92.
  Shaw Global, L.L.C.
 
   
93.
  Shaw Global Energy Services, Inc.
 
   
94.
  Shaw Group Australia Pty Limited
 
   
95.
  Shaw Group UK Holdings
 
   
96.
  Shaw Group UK International Services Ltd.
 
   
97.
  Shaw Group UK Limited
 
   
98.
  Shaw GRP of California
 
   
99.
  Shaw Hanscom Housing, L.L.C.
 
   
100.
  Shaw Heat Treating Service, C.A.
 
   
101.
  Shaw Home Louisiana, Inc.
 
   
102.
  Shaw Industrial Supply Co., Inc.
 
   
103.
  Shaw Infrastructure, Inc.
 
   
104.
  Shaw Intellectual Property Holdings, Inc.
 
   
105.
  Shaw International, Inc.
 
   
106.
  Shaw International, Ltd. (Formerly, Shaw Caribbean (Cayman), Ltd.)
 
   
107.
  Shaw International Management Services One, Inc.
 
   
108.
  Shaw International Management Services Two, Inc.
 
   
109.
  Shaw JV Holdings, L.L.C.
 
   
110.
  Shaw Lancas, C.A.
 
   
111.
  Shaw Liquid Solutions LLC

5



--------------------------------------------------------------------------------



 



     
112.
  Shaw Little Rock Housing, L.L.C.
 
   
113.
  Shaw Maintenance, Inc.
 
   
114.
  Shaw Managed Services, Inc.
 
   
115.
  Shaw Management Services One, Inc.
 
   
116.
  Shaw Manufacturing and Services, Inc.
 
   
117.
  Shaw Manpower, S. de R.L. de C.V.
 
   
118.
  Shaw Mexican Holdings, S. de R.L. de C.V.
 
   
119.
  Shaw Mexico, L.L.C.
 
   
120.
  Shaw Morgan City Terminal, Inc.
 
   
121.
  Shaw NAPTech, Inc.
 
   
122.
  Shaw Northeast Housing, L.L.C.
 
   
123.
  Shaw Northwest Housing, L.L.C.
 
   
124.
  Shaw Nuclear Energy Holdings (UK), Inc.
 
   
125.
  Shaw Nuclear Energy Holdings (US), Inc.
 
   
126.
  Shaw Overseas (Far East) Ltd.
 
   
127.
  Shaw Overseas (Middle East) Ltd.
 
   
128.
  Shaw Pipe Shields, Inc.
 
   
129.
  Shaw Pipe Supports, Inc.
 
   
130.
  Shaw Power Delivery Systems, Inc.
 
   
131.
  Shaw Power Services Group, L.L.C.
 
   
132.
  Shaw Power Services, Inc.
 
   
133.
  Shaw Power Technologies, Inc.™ (formerly Power Technologies, Inc.®)
 
   
134.
  Shaw Power Technologies International Limited™

6



--------------------------------------------------------------------------------



 



     
135.
  Shaw Process and Industrial Group, Inc.
 
   
136.
  Shaw Process Fabricators, Inc.
 
   
137.
  Shaw Project Services Group, Inc.
 
   
138.
  Shaw Property Holdings, Inc.
 
   
139.
  Shaw Remediation Services, L.L.C.
 
   
140.
  Shaw-Robotic Environmental Services, L.L.C.
 
   
141.
  Shaw Services, L.L.C.
 
   
142.
  Shaw SSS Fabricators, Inc.
 
   
143.
  Shaw Stone & Webster Arabia Co., Ltd.
 
   
144.
  Shaw Stone & Webster Puerto Rico, Inc.
 
   
145.
  Shaw Sunland Fabricators, Inc.
 
   
146.
  Shaw Trading FSC, Ltd.
 
   
147.
  Shaw Transmission & Distribution Services, Inc. (formerly, Shaw Management
Services Six, Inc.)
 
   
148.
  Shaw Tulsa Fabricators, Inc. (f/k/a Shaw Word Industries Fabricators, Inc.)
 
   
149.
  Shaw Waste Solutions, LLC
 
   
150.
  So-Glen Gas Co., LLC
 
   
151.
  Stone & Webster Asia, Inc.
 
   
152.
  Stone & Webster Canada Holding One (N.S.), ULC
 
   
153.
  Stone & Webster Canada Holding Two, Inc.
 
   
154.
  Stone & Webster Canada L.P.
 
   
155.
  Stone & Webster Construction, Inc.
 
   
156.
  Stone & Webster Construction Services, L.L.C.
 
   
157.
  Stone & Webster Consultants Limited

7



--------------------------------------------------------------------------------



 



     
158.
  Stone & Webster Engineering Projects Private Limited
 
   
159.
  Stone & Webster Engineering Services Sdn. Bdh.
 
   
160.
  Stone & Webster Holding One, Inc.
 
   
161.
  Stone & Webster Holding Two, Inc.
 
   
162.
  Stone & Webster, Inc.
 
   
163.
  Stone & Webster Insaat ve Muhendislik Limited Sirketi
 
   
164.
  Stone & Webster International B .V.
 
   
165.
  Stone & Webster International, Inc.
 
   
166.
  Stone & Webster International Holdings, Inc.
 
   
167.
  Stone & Webster — JSC Management Consultants, Inc.
 
   
168.
  Stone & Webster Limited
 
   
169.
  Stone & Webster Management Consultants, Inc.
 
   
170.
  Stone & Webster Massachusetts, Inc.
 
   
171.
  Stone & Webster Michigan, Inc.
 
   
172.
  Stone & Webster Purchasing, Inc.
 
   
173.
  Stone & Webster Process Technologies B.V.
 
   
174.
  Stone & Webster Process Technology, Inc.
 
   
175.
  Stone & Webster Services, L.L.C.
 
   
176.
  Sugar Acquisition (NVDIP), Inc.
 
   
177.
  The LandBank Group, Inc.
 
   
178.
  The Shaw Group Inc. Political Action Committee, Inc.
 
   
179.
  The Shaw Group International Inc.
 
   
180.
  The Shaw Group UK Pension Plan Limited

8



--------------------------------------------------------------------------------



 



     
181.
  The Shaw Group UK 1997 Pension Scheme Limited
 
   
182.
  The Shaw Group UK 2001 Pension Plan Limited
 
   
183.
  Whessoe Piping Systems Limited
 
   
184.
  Whippany Venture I, L.L.C.
 
   
185.
  Worldwide Industrial Constructors, Inc.

9